United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2154
                                  ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Francisco Javier Martinez-Briseno,    *    [UNPUBLISHED]
also known as Sabas Figueroa Briceno, *
also known as Francisco Figueroa,     *
                                      *
            Appellant.                *
                                 ___________

                        Submitted: December 3, 2002

                              Filed: December 6, 2002
                                   ___________

Before WOLLMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Francisco Martinez-Briseno pleaded guilty to illegal reentry following
deportation, in violation of 8 U.S.C. § 1326(a) and (b), and the district court1
sentenced him to 77 months of imprisonment and 2 years of supervised release. On
appeal, counsel has moved to withdraw under Anders v. California, 386 U.S. 738


      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
(1967), and has filed a brief raising the issues whether Martinez-Briseno admitted at
his guilty-plea hearing each of the elements of the offense, and whether his sentence
was within the applicable Guidelines range, given the facts in the presentence report
(PSR).

      Upon careful review, we find that Martinez-Briseno admitted during his guilty-
plea hearing each element of the offense of illegal reentry, and we find no error in the
Guidelines range computed in the PSR and adopted by the district court. Moreover,
following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues for appeal.

      Accordingly, the judgment is affirmed. We also grant counsel’s motion to
withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-